As filed with the Securities and Exchange Commission on July 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-22852) Loeb King Trust (Exact name of registrant as specified in charter) 125 Broad Street 14th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) David Hampson 125 Broad Street 14th Floor New York, NY 10004 (Name and address of agent for service) 212-483-7000 Registrant's telephone number, including area code Date of fiscal year end: 08/31/2014 Date of reporting period: 05/31/2014 Item 1. Schedule of Investments. Loeb King Alternative Strategies Fund Schedule of Investments May 31, 2014 (Unaudited) Fair Quantity Value COMMON STOCKS - 61.0% Consumer Discretionary - 8.2% Axel Springer SE (a) $ Cooper Tire & Rubber Co. Digital Cinema Destinations Corp. (b) DIRECTV (b) DISH Network Corp. (b) Freds, Inc. H&R Block, Inc. Hastings Entertainment, Inc. (b) Imvescor Restaurant Group, Inc. (a)(b) Jos A. Bank Clothiers, Inc. (b) Loral Space & Communications, Inc. (b) Mood Media Corp. (a)(b) Morgans Hotel Group Co. (b) New York & Co., Inc. (b) Sizmek, Inc. (b) Time Warner Cable, Inc. (e) Vail Resorts, Inc. Total Consumer Discretionary Consumer Staples - 5.0% ConAgra Foods, Inc. Hillshire Brands Co. Kellogg Co. Maple Leaf Foods, Inc. (a)(b)(e) Reynolds American, Inc. Safeway, Inc. (e) Sysco Corp. Total Consumer Staples Energy - 0.7% Harvest Natural Resources, Inc. (b) Noble Corp. PLC (a) Spartan Energy Corp. (a)(b) Syntroleum Corp. (b) Tourmaline Oil Corp. (a)(b) 1 35 Total Energy Fair Quantity Value Financials - 14.5% 1st United Bancorp, Inc. $ Aareal Bank AG (a) Ally Financial, Inc. (b) Aozora Bank Ltd. (a)(e) Aspen Insurance Holdings Ltd. (a) Astoria Financial Corp. BGC Partners, Inc. (e) Capmark Financial Group, Inc. Cascade Bancorp (b) Chong Hing Bank Ltd. (a)(f) 16 32 DIC Asset AG (a) Federal Home Loan Motrtgage Corp. (b) Federal National Mortgage Association (b) Hallmark Financial Services, Inc. (b) Heritage Financial Corp. Hudson City Bancorp, Inc. Meadowbrook Insurance Group, Inc. Mediobanca SpA (a)(b) National Interstate Corp. (e) North Valley Bancorp (b) OBA Financial Services, Inc. (b) Old National Bancorp 1 11 OmniAmerican Bancorp, Inc. SP Bancorp, Inc. (b) Synovus Financial Corp. United Bancorp Inc. (b) United Financial Bancorp, Inc. 33 Wing Hang Bank Ltd. (a) Yadkin Financial Corp. (b) Total Financials Health Care - 15.5% Accretive Health, Inc. (b) Allergan, Inc. (e) AstraZeneca PLC - ADR (a) Baxter International, Inc. Biodelivery Sciences International, Inc. (b) Chindex International, Inc. (b) CONMED Corp. (e) Endo International PLC (a)(b) Extendicare, Inc. (a)(b) Forest Laboratories, Inc. (b)(e) Furiex Pharmaceuticals, Inc. (b) Mylan, Inc. (b) 33 Rhoen Klinikum AG (a) Shire PLC - ADR (a) Teva Pharmaceutical Industries Ltd. - ADR (a)(e) Total Health Care Fair Quantity Value Industrials - 5.4% B/E Aerospace, Inc. (b) $ Bilfinger SE (a) Brinks Co. Foster Wheeler AG (a) GEA Group AG (a) Schawk, Inc. Total Industrials Information Technology - 7.4% AutoNavi Holdings Ltd. - ADR (a)(b) BlackBerry Ltd. (a)(b) Blackhawk Network Holdings, Inc. (b)(e) Compuware Corp. eBay, Inc. (b) Giant Interactive Group, Inc. - ADR (a) Mitel Networks Corp. (b) Nokia OYJ - ADR (a)(b)(e) Nuance Communications, Inc. (b) NVIDIA Corp. PNI Digital Media, Inc. (a)(b) Quantum Corp. (b) RDA Microelectronics, Inc. - ADR (a) RF Micro Devices, Inc. (b) Shanda Games Ltd. - ADR (a)(b) Skyworks Solutions, Inc. TiVo, Inc. (b)(e) Tokyo Electron Ltd - ADR (a)(b) Tokyo Electron Ltd. (a) TriQuint Semiconductor, Inc. (b) Zygo Corp. (b) Total Information Technology Materials - 3.2% Barrick Gold Corp. (a) Gold Reserve, Inc. (a)(b) KWG Resources, Inc. (a)(b) Martin Marietta Materials, Inc. Newmont Mining Corp. Osisko Mining Corp. (a)(b) Sandstorm Metals & Energy Ltd. (a)(b) Solitario Exploration & Realty Corp. (b) Sulliden Gold Corp. Ltd. (a)(b) Verso Paper Corp. (b) Yongye International, Inc. (b) Total Materials Fair Quantity Value Telecommunication Services - 0.5% Globalstar, Inc. (b) $ Koninklijke KPN NV (a)(b) NTS, Inc. (b) Total Telecommunication Services Utilities - 0.6% China Hydroelectric Corp. - ADR (a)(b) UNS Energy Corp. Total Utilities TOTAL COMMON STOCKS (Cost $15,541,921) REITS - 1.0% American Homes 4 Rent - Series C (b) CommonWealth REIT - Series D Newcastle Investment Corp. Strategic Hotels & Resorts, Inc.- Series B Strategic Hotels & Resorts, Inc.- Series C TOTAL REITS (Cost $262,986) PREFERRED STOCKS - 0.2% Financials - 0.2% Ally Financial, Inc. (c) 31 American Homes 4 Rent - Series A American Homes 4 Rent - Series B 82 Fannie Mae (b) Total Financials TOTAL PREFERRED STOCKS (Cost $59,905) CONVERTIBLE BONDS - 0.1% Information Technology - 0.1% Nortel Networks Corp., 1.75%, 4/15/2014 (a)(g) TOTAL CONVERTIBLE BONDS (Cost $22,820) CORPORATE BONDS - 1.5% Consumer Discretionary - 0.0% Cengage Learning Acquisitions, Inc., 12.00%, 6/30/2019 (c)(f)(g) Total Consumer Discretionary Energy - 0.3% Overseas Shipholding Group, Inc., 8.125%, 3/30/2018 (g) Total Energy Fair Quantity Value Financials - 0.8% Ambac Assurance Corp., 5.10%, 6/7/2020 (c)(g) $ Lehman Brothers Holdings, Inc., 5.625%, 12/31/2014 (g) Total Financials Information Technology - 0.2% Avaya, Inc., 10.50%, 3/01/2021 (c) Northern Telecom Ltd., 6.875%, 9/01/2023 (a)(g) Total Information Technology Materials - 0.1% Hexion US Finance Corp., 6.625%, 4/15/2020 Total Materials Utilities - 0.1% Energy Future Intermediate Holding Co. LLC, 11.00%, 10/01/2021 (g) Total Utilities TOTAL CORPORATE BONDS (Cost $372,012) BANK LOANS - 3.4% Bennu Oil & Gas LLC, 0.00%, 11/1/2018 (d) Caesar's 1st Lien Tl, 7.00%, 10/01/2020 (d) Clear Channel Outdoor Holdings, Inc., 6.91%, 1/30/2019 (d) CRC Health Group, Inc., 9.00%, 9/28/2021 (d) Fairpoint Communications, Inc., 7.50%, 1/30/2019 (d) Harland Clarke Holdings, 6.00%, 8/17/2019 (d) HD Supply, Inc., 4.00%, 6/28/2018 (d) JC Penney Company, Inc., 6.00%, 5/22/2018 (d) Kinetic Concepts, Inc., 4.00%, 5/4/2018 (d) Manwin Licensing Intl., 14.00%, 10/18/2018 (d) NRG Energy, Inc., 2.75%, 7/1/2018 (d) Pelican Products, Inc., 9.25%, 4/8/2021 (d) Reynolds Group, 0.00%, 12/1/2018 (d) Samson Investment Co., 5.00%, 9/25/2018 (d) Service Masters, Inc., 4.42%, 1/31/2017 (d) Texas Competitive Electrical Holdings 0.00%, 5/5/2016 (d) 0.00%, 5/5/2016 (d) TransDigm, Inc., 3.50%, 2/14/2017 (d) Travelport LLC, 9.50%, 1/31/2016 (d) Twin River Management Group, Inc., 0.00%, 4/11/2020 (d) Valeant Pharmaceuticals International, Inc., 3.75%, 2/13/2019 (d) TOTAL BANK LOANS (Cost $861,039) EXCHANGE TRADED FUNDS - 3.5% ProShares Short 20+ Year Treasury ETF (b) SPDR Euro STOXX 50 ETF WisdomTree Europe Hedged Equity Fund ETF TOTAL EXCHANGE TRADED FUNDS (Cost $879,573) CLOSED END FUNDS - 0.0% Medallion Financial Corp. TOTAL CLOSED ENDFUNDS (Cost $12,085) Fair Quantity Value PURCHASED OPTIONS - 0.4% Call Options- 0.1% Penn West Petroleum Ltd. Expiration: June 2014, Exercise Price: $8.00 55 $ S&P 500 Index Expiration: June 2014, Exercise Price: $1,910.00 6 T Mobile U.S. Expiration: July 2014, Exercise Price: $37.00 35 TOTAL CALL OPTIONS (Cost $12,352) Put Options- 0.3% Allergan, Inc. Expiration: June 2014, Exercise Price: $140.00 3 Expiration: July 2014, Exercise Price: $155.00 79 American Capital Agency Corp. Expiration: January 2015, Exercise Price: $18.00 1 15 Annaly Capital Management, Inc. Expiration: January 2015, Exercise Price: $8.00 3 36 B/E Aerospace, Inc. Expiration: July 2014, Exercise Price: $90.00 9 Biodelivery Sciences International, Inc. Expiration: September 2014, Exercise Price: $5.00 9 Expiration: September 2014, Exercise Price: $7.50 9 DISH Network Corp. Expiration: June 2014, Exercise Price: $55.00 12 Expiration: June 2014, Exercise Price: $57.50 4 Expiration: June 2014, Exercise Price: $60.00 4 eBay, Inc. Expiration: June 2014, Exercise Price: $50.00 17 Forest Laboratories, Inc. Expiration: July 2014, Exercise Price: $80.00 23 Hillshire Brands Co. Expiration: June 2014, Exercise Price: $34.00 9 27 Expiration: June 2014, Exercise Price: $35.00 18 0 Expiration: June 2014, Exercise Price: $41.00 9 45 Expiration: July 2014, Exercise Price: $35.00 9 0 International Business Machines Corp. Expiration: July 2014, Exercise Price: $170.00 5 Expiration: July 2014, Exercise Price: $180.00 3 iShares Russell 2000 Expiration: June 2014, Exercise Price: $110.00 25 Expiration: June 2014, Exercise Price: $111.00 18 Jos A. Bank Clothiers, Inc. Expiration: July 2014, Exercise Price: $60.00 4 20 Expiration: July 2014, Exercise Price: $65.00 6 90 Lorillard, Inc. Expiration: June 2014, Exercise Price: $52.50 5 60 Expiration: June 2014, Exercise Price: $55.00 8 Fair Quantity Value Nokia Corp. Expiration: June 2014, Exercise Price: $6.00 34 $ 34 Expiration: June 2014, Exercise Price: $7.00 Nuance Communications, Inc. Expiration: June 2014, Exercise Price: $15.00 21 Expiration: July 2014, Exercise Price: $15.00 76 PowerShares QQQ Trust Series 1 Expiration: June 2014, Exercise Price: $85.63 9 99 Reynolds American, Inc. Expiration: June 2014, Exercise Price: $50.00 12 60 Russell 2000 Index Expiration: June 2014, Exercise Price: $1,130.00 2 Expiration: July 2014, Exercise Price: $1,080.00 1 Expiration: July 2014, Exercise Price: $1,130.00 3 Expiration: July 2014, Exercise Price: $1,140.00 3 S&P 500 Index Expiration: June 2014, Exercise Price: $1,860.00 2 Expiration: June 2014, Exercise Price: $1,880.00 1 Expiration: July 2014, Exercise Price: $1,885.00 1 Expiration: July 2014, Exercise Price: $1,900.00 1 SPDR Energy Fund Select Sector Expiration: June 2014, Exercise Price: $87.00 6 30 SPDR S&P 500 Expiration: June 2014, Exercise Price: $185.00 12 Expiration: July 2014, Exercise Price: $185.00 5 Expiration: June 2014, Exercise Price: $188.00 23 Expiration: June 2014, Exercise Price: $187.00 18 Expiration: July 2014, Exercise Price: $188.00 4 T Mobile U.S. Expiration: June 2014, Exercise Price: $23.00 8 0 Expiration: July 2014, Exercise Price: $35.00 52 Expiration: June 2014, Exercise Price: $27.00 Expiration: June 2014, Exercise Price: $30.00 9 90 Expiration: July 2014, Exercise Price: $36.00 52 Tesla Motors, Inc. Expiration: September 2014, Exercise Price: $220.00 1 TOTAL PUT OPTIONS (Cost: 167,707) TOTAL PURCHASED OPTIONS (Cost $180,059) COMMERCIAL PAPER - 0.4% Pacific Drilling SA, 8.25% 02/23/2015 (a) TOTAL COMMERCIAL PAPER (Cost $103,679 ) Total Investments (Cost $18,296,079) - 71.5% $ Cash (e) - 14.6% Other Assets in Excess of Liabilities - 13.9% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933.Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At May 31, 2014, the market value of these securities total $139,746 which represents 0.5% of total net assets. (d) Variable rate security.The rate shown represents the rate at May 31, 2014. (e) All or a portion of the security has been pledged in connection with open short securities and written options contracts. (f) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at May 31, 2014 is $3,082, which represents 0.01% of total net assets. (g) Represents a security in default. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The following information for the Fund is presented on an income tax basis as of May 31, 2014*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Gain/(Loss) $ Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. Please refer to the notes to financial statements section in the Fund's upcoming annual report for federal tax information. Loeb King Alternative Strategies Fund Schedule of Securities Sold Short May 31, 2014 (Unaudited) Fair Quantity Value COMMON STOCKS - 17.6% Consumer Discretionary - 5.1% Carmike Cinemas, Inc. (b) $ Comcast Corp. Cooper Tire & Rubber Co. DISH Network Corp. (b) H&R Block, Inc. Liberty Global PLC (a) Liberty Global PLC (a) Matthews International Corp. 69 Tesla Motors, Inc. (b) Time Warner Cable, Inc. Total Consumer Discretionary Consumer Staples - 0.1% Chiquita Brands International, Inc. (b) Kellogg Co. Total Consumer Staples Energy - 0.2% Renewable Energy Group, Inc. (b) Spartan Energy Corp. (a)(b) Total Energy Financials - 5.1% BankUnited, Inc. BofI Holding, Inc. (b) Cascade Bancorp (b) Endurance Specialty Holdings Ltd. (a) FNB Corp./PA Heritage Financial Corp./WA M&T Bank Corp. Old National Bancorp/IN Southside BancQuantity, Inc. Springleaf Holdings, Inc. (b) Trico BancQuantity United Financial Bancorp, Inc. 33 Valley National Bancorp VantageSouth BancQuantity, Inc. (b) Total Financials Health Care - 3.0% Actavis PLC (b) Teva Pharmaceutical Industries Ltd. - ADR(a) Valeant Pharmaceuticals International, Inc. (b) Total Health Care Fair Quantity Value Industrials - 0.2% Brinks Co. $ Total Industrials Information Technology - 2.1% Apple, Inc. Applied Materials, Inc. Blackhawk Network Holdings, Inc. (b) eBay, Inc. (b) International Business Machines Corp. Mitel Networks Corp. (a) Sierra Wireless, Inc. (a) Skyworks Solutions, Inc. Total Information Technology Materials - 1.1% Agnico Eagle Mines Ltd. (a)(b) Asanko Gold, Inc. (a)(b) 1 2 Rio Alto Mining Ltd. (a)(b) Sandstorm Gold Ltd. (a)(b) Texas Industries, Inc. (b) Yamana Gold, Inc. (a)(b) Total Materials Telecommunication Services - 0.7% AT&T, Inc. Cbeyond, Inc. (b) Total Telecommunication Services TOTAL COMMON STOCKS (Proceeds $4,503,238) PREFERRED STOCKS - 0.0% Consumer Discretionary - 0.0% Cengage Learning, Inc. (b)(c) 85 TOTAL PREFERRED STOCKS (Proceeds $3,206) CORPORATE BONDS - 1.2% Consumer Staples - 0.1% Constellation Brands, Inc., 4.250%, 5/1/2023 Total Consumer Staples Health Care - 0.1% Kinetic Concepts, Inc., 10.500%, 11/1/2018 Total Health Care Industrials - 0.3% HD Supply, Inc., 7.500%, 7/15/2020 TransDigm, Inc., 7.500%, 7/15/2021 Total Industrials Information Technology - 0.1% International Business Machines Corp., 3.625%, 2/12/2024 Total Information Technology Materials - 0.1% Hexion US Finance Corp. 8.875%, 2/1/2018 9.000%, 11/15/2020 Total Materials Technology - 0.1% iPayment, Inc., 10.250%, 5/15/2018 Total Technology Fair Quantity Value Telecommunication Services - 0.3% Verizon Communications, Inc., 6.550%, 9/15/2043 $ Total Telecommunication Services Utilities - 0.1% NRG Energy, Inc., 7.875%, 5/15/2021 Total Utilities TOTAL CORPORATE BONDS (Proceeds $297,970) EXCHANGE TRADED FUNDS - 7.9% iQuantity iBoxx $ High Yield Corporate Bond ETF iQuantity MSCI Germany ETF iQuantity MSCI Spain Capped ETF iQuantity Russell 2000 ETF Market Vectors Gold Miners ETF Market Vectors Oil Services ETF Market Vectors Pharmaceutical ETF Market Vectors Russia ETF Market Vectors Semiconductor ETF Nomura TOPIX ETF (a) PowerQuantity QQQ Trust Series 1 SPDR Barclays High Yield Bond ETF SPDR S&P 500 ETF SPDR S&P Regional Banking ETF WisdomTree Japan Hedged Equity Fund TOTAL EXCHANGE TRADED FUNDS (Proceeds $2,104,261) CLOSED END FUNDS - 0.6% Prospect Capital Corp. TOTAL CLOSED END FUNDS (Proceeds $63,394) REITS - 0.7% American Capital Agency Corp. CommonWealth REIT TOTAL REITS (Proceeds $174,709) Total Securities Sold Short (Proceeds $7,146,779) - 28.0% $ Percentages are stated as a percent of net assets As of May 31, 2014, securities and cash collateral of $13,142,840 has been pledged in connection with open short securities and written options contracts. ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing. (c) Restricted security as defined in Rule 144(b) under the Securities Act of 1933.Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At May 31, 2014, the market value of these securities total $2,975 which represents 0.01% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Loeb King Alternative Strategies Fund Schedule of Options Written May 31, 2014 (Unaudited) Number of Fair Contracts Value CALL OPTIONS Astrazeneca PLC Expiration: June 2014, Exercise Price: $72.50 24 $ B/E Aerospace, Inc. Expiration: June 2014, Exercise Price: $95.00 32 Expiration: June 2014, Exercise Price: $100.00 23 Expiration: July 2014, Exercise Price: $95.00 3 Expiration: July 2014, Exercise Price: $100.00 8 Biodelivery Sciences International, Inc. Expiration: September 2014, Exercise Price: $10.00 18 Brinks Co. Expiration: June 2014, Exercise Price: $25.00 32 DISH Network Corp. Expiration: June 2014, Exercise Price: $60.00 3 Expiration: June 2014, Exercise Price: $62.50 8 Expiration: June 2014, Exercise Price: $65.00 12 Harvest Natural Resources, Inc. Expiration: June 2014, Exercise Price: $5.00 7 Nokia Corp. Expiration: June 2014, Exercise Price: $7.00 34 NVIDIA Corp. Expiration: June 2014, Exercise Price: $18.00 9 Penn West Petroleum Ltd. Expiration: June 2014, Exercise Price: $9.00 55 S&P 500 Index Expiration: June 2014, Exercise Price: $1,900.00 6 Shire PLC Expiration: June 2014, Exercise Price: $170.00 4 Teva Pharmaceutical Industries Ltd. Expiration: June 2014, Exercise Price: $50.00 20 TiVo, Inc. Expiration: June 2014, Exercise Price: $12.00 Total Options Written (Premiums received $69,803) $ As of May 31, 2014, securities and cash collateral of $13,142,840 has been pledged in connection with open short securities and written options contracts. Loeb King Alternative Strategies Fund Schedule of Total Return Swaps May 31, 2014 (Unaudited) Reference Entity Counterparty Termination Date Interest Rate Receive/(Pay) (a) Number of Contracts Long/(Short) Notional Amount (b) Unrealized Appreciation/ (Depreciation) Alstom SA JP Morgan Chase 7/31/2014 1.01% AMEC PLC JP Morgan Chase 1/23/2015 0.06% Assicurazioni Generali SpA JP Morgan Chase 7/31/2014 (0.11)% Aurora Oil & Gas Ltd. JP Morgan Chase 2/17/2015 3.15% Bourbon SA JP Morgan Chase 7/31/2014 1.01% Bouygues SA JP Morgan Chase 7/31/2014 1.01% BWG Homes ASA JP Morgan Chase 7/31/2014 2.30% Caisse Regionale Credit Agricole Mutuel d'lle et Vilaine JP Morgan Chase 7/31/2014 1.01% Caisse Regionale de Credit Agricole Mutuel Alpes Provence JP Morgan Chase 7/31/2014 1.01% 56 Caisse Regionale de Credit Agricole Mutuel de la Touraine et du Poitou JP Morgan Chase 7/31/2014 1.01% Caisse Regionale de Credit Agricole Mutuel de Normandie-Seine JP Morgan Chase 7/31/2014 1.01% Caisse Regionale de Credit Agricole Mutuel Nord de France JP Morgan Chase 7/31/2014 1.01% Caracal Energy, Inc. JP Morgan Chase 1/23/2015 1.08% Carphone Warehouse Group PLC JP Morgan Chase 1/23/2015 0.06% Credit Agricole Atlantique Vendee JP Morgan Chase 7/31/2014 1.01% Credit Agricole Loire Haute-Loire JP Morgan Chase 7/31/2014 1.01% 19 David Jones Ltd. JP Morgan Chase 4/15/2015 3.15% Dixons Retail PLC JP Morgan Chase 1/23/2015 1.08% Fyffes PLC JP Morgan Chase 7/31/2014 1.14% Generale de Sante SA JP Morgan Chase 7/31/2014 1.01% 83 Groupe Steria SCA JP Morgan Chase 7/31/2014 1.01% Heritage Oil SPA JP Morgan Chase 1/23/2015 1.08% IOOF Holdings Ltd. JP Morgan Chase 5/29/2015 1.91% 52 Italcementi SpA JP Morgan Chase 7/31/2014 1.01% Jazztel PLC JP Morgan Chase 7/31/2014 1.01% Koninklijke KPN NV JP Morgan Chase 7/31/2014 1.01% Lyxor ETF STOXX Europe 600 Banks JP Morgan Chase 7/31/2014 (0.81)% Mediobanca SpA JP Morgan Chase 7/31/2014 1.01% PanAust Ltd. JP Morgan Chase 5/19/2015 3.15% Rautaruukki OYJ JP Morgan Chase 7/31/2014 0.93% Readsoft AB - B Shares JP Morgan Chase 7/31/2014 1.40% Safeway, Inc. JP Morgan Chase 1/23/2015 0.44% SFG Australia Ltd. JP Morgan Chase 5/23/2015 3.16% 44 SSAB AB - A Shares JP Morgan Chase 7/31/2014 (14.22)% SSAB AB - B Shares JP Morgan Chase 7/31/2014 (2.52)% Telecom Italia SpA JP Morgan Chase 7/31/2014 (0.11)% Telecom Italia SpA JP Morgan Chase 7/31/2014 1.01% Telekom Austria AG JP Morgan Chase 7/31/2014 0.93% Wolfson Microelectronics PLC JP Morgan Chase 1/23/2015 1.08% Ziggo NV JP Morgan Chase 7/31/2014 0.90% (a) The interest rate represents the average financing rate as of May 31, 2014. (b) Notional value represents the market value (including any fees on commissions) of the long and short positions when they are established. Summary of Fair Value Exposure at May 31, 2014 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level2- Observable inputs other than the quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund's major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are listed on a securities exchange, market or automated quotation system for which quotations are readily available (except for securities traded on NASDAQ), including securities traded over the counter, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they are traded on valuation date (or at approximately 4:00 p.m., Eastern time if a security's primary exchange is normally open at that time), or, if there is no such reported sale on the valuation date, long positions are valued at the most recent bid price, and short positions are valued at the most recent ask price.For securities traded on NASDAQ, the NASDAQ Official Closing Price will be used.If such prices are not available, the security will be valued at a bid price from at least one independent broker. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, bank loans, U.S. Treasuries and U.S. government agency issues are priced based upon valuations provided by independent, third-party pricing agents.Such values generally reflect the last reported sales price if the security is actively traded.The third- party pricing agents may also value debt securities at an evaluated bid price by employing methodologies that utilize actual market transactions, broker- supplied valuations, or other methodologies designed to identify the market value for such securities.Such methodologies generally consider such factors as security prices, yields, maturities, call features, ratings and developments relating to specific securities in arriving at valuations.On the first day a new debt security purchase is recorded, if a price is not available on the automated pricing feeds from our primary and secondary pricing vendors nor is it available form an independent broker, the security may be valued at its purchase price.Each day thereafter, the debt security will be valued according to the procedures approved by the Board until an independent source can be secured.Debt obligations with remaining maturities of sixty days or less may be valued at their amortized cost, which approximates market value.If such prices are not available, the security will be valued at a bid price from at least one independent broker.These securities will generally be classified in level 2 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange.If there is no such reported sale on the valuation date, long positions are valued at the most recent bid price, and short positions are valued at the most recent ask price.These securities will generally be categorized in level 1 of the fair value hierarchy.Equity total return swap transactions are valued at fair value, based upon the price of the underlying security taking into account any fees and expenses associated with the swap agreement.Equity total return swap contracts are generally classified in level 2 of the fair value heirarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are valued at the investment company's applicable net asset value, with the exception of exchange-traded open-end investment companies which are priced as equity securities.These securities will generally be categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following table is a summary of the inputs used to value the Fund’s assets and liabilities measured at fair value as of May 31, 2014: Description Level 1 Level 2 Level 3 Total Long Securities Common Stocks $ $
